PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/894,004
Filing Date: 5 Jun 2020
Appellant(s): TABOOLA.COM LTD.



__________________
Attorney Daniel Gross
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/16/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/7/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
All grounds of rejection from 3/7/22

NEW GROUNDS OF REJECTION
No New grounds of rejection

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  No withdrawn rejections.

(2) Response to Argument



CLAIMS 1, 12 AND 19 rejected under 35 USC 103(a)
Claims 1 and 19, and corresponding Claim 12:

1. A method comprising: identifying a referring source from which a user was directed to
a page of a content serving system, wherein the user navigated to the page from a
referring page associated with the referring source, wherein the content serving system
is capable of displaying content in the page using multiple alternative templates, each
template of which comprising different design features of the page;

2. determining, based on the referring source, a selection of a specific template from the
multiple alternative templates for the user, wherein the specific template defines a
design feature; and displaying the content to the user using the design feature of the
specific template, wherein the content comprises an article.
The Examiner has cited Herz at Paragraph [0005] for allegedly teaching 

"identifying a referring source from which a user was directed to a page of a content serving system ... 
wherein the content serving system is capable of displaying content in the page using multiple alternative templates, each template of which comprising different design features of the page", Herz at Paragraph [0252] for allegedly teaching "determining, based on the ... source, a selection of a
specific template", Herz at Paragraphs [0252]-[253] 

for allegedly teaching "from the multiple
alternative templates for the user, wherein the specific template defines a design feature",
 and Herz at Paragraph [0252] for allegedly teaching "displaying the content to the user using the design feature of the specific template, wherein the content comprises an article". The Examiner has also cited Dillard, at Paragraph [0245] and Figure 11, for allegedly teaching the recited referring source.

Argument 1: Applicant respectfully submits that the combination of Herz and Dillard fails
to disclose, teach or fairly suggest (redacted full copy of body of claim 1)

Specifically, the combination of Herz and Dillard fails to teach or suggest determining a
selection of a specific template from the multiple alternative templates, based on the referring
source from which the user navigated to the page.

The Office acknowledged that Herz "does not explicitly disclose the referring source
element" (Page 3 of the Office Action).

Applicant respectfully asserts that without teaching the referring source, 
Herz cannot be used to teach any determination that is performed based on the referring source, such as the recited feature of determining, based on the referring source, a selection of a specific template from the multiple alternative templates for the user. Accordingly, the rejection of this feature as allegedly being taught by Herz, is erroneous.

The applicant is not persuasive here because “referring source” is attributed to Dillard and not to Herz. The combination of Herz and Dillard are asserted for the above argued portion.

In response to applicant's argument that “referring source” of Dillard cannot be combined with the teachings of Herz regarding customized content, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

It is further asserted that even if Herz could allegedly be used to teach the recited
determination (a contention that Applicant respectfully traverses), the cited portions of Herz that
were relied upon for allegedly teaching the recited determination, 
fail to teach the recited feature.

Specifically, Paragraphs [0252] and [0253] of Herz, which were relied on by the Office for
allegedly disclosing the feature of determining, based on the referring source, a selection of a
specific template from the multiple alternative templates for the user, 

fail to teach any determination of a selection of a specific template from the multiple alternative templates that can be used for displaying the article in the page. More specifically, the cited portions of Herz fail to teach or suggest that the determination is based on the referring source.
Conversely, Paragraph [0252] of Herz describes that shoppers can browse through a menu
of offers that are organized as a cluster tree. Paragraph [0253] of Herz describes that sub clusters
of the cluster tree can be labeled with terms or images, in order to suggest their content to the
human shopper. 

For example, subclusters can be labeled with terms indicating a cluster's
characteristic value ( e.g., a "year of release" attribute).

These descriptions of Herz fail to relate to any selection of a template, or to any selection
of a template from the multiple alternative templates that can be used for displaying the article.
Conversely, the cluster tree of Herz does not comprise an article, and is merely labeled.
Additionally, the labeling of the cluster tree of Herz is not performed based on any referring source,
and such a feature is not suggested by Herz.
Accordingly, Herz fails to teach or suggest determining a selection of a specific template
from the multiple alternative templates based on the referring source from which the user navigated
to the page.

Here arguments directed to “referring source” were already addressed above , as these arguments are directed to the combination of references under 35 USC 103(a), or lack thereof.

However, applicant also argues “template” from Herz in the context that “templates” are not decision trees.

Here the “multiple alternative templates” that applicant argues are modified by language “capable of” which is interpreted broadly to be a “capability” rather than a certain feature.

Paragraphs 0005 and 0251 of Herz were cited for the above limitation.  In 0005 the problem of providing the customer with customizable sales advertising appears to disclose “templates” to personalize content… In 0251, the database of possible advertisement serve as a “template” for offering advertising to the user. In this case the advertising templates of Herz are arranged with articles from an online magazine… where various advertising are fit to the article.  Likewise the term “article” according to the broadest interpretation of applicant specification could be various literature, ie see 0028, including articles, historical articles from the newspaper… from archives basically content of interest to the reader. Likewise in Herz 0251, the reader of a magazine, by definition known to contain articles, is provided with advertising in various formats, ie templates. Thus applicant may not be persuasive here because templates are merely forms for arranging advertising with a magazine article to customize the magazine for the reader.

More specifically, Herz fails to teach or suggest displaying the article to the user using the
specific template, which is selected based on the referring source.

Applicant respectfully asserts that Dillard cannot cure at least these deficiencies of Herz.
Specifically, Dillard fails to teach or suggest the recited feature of determining, based on
the referring source, a selection of a specific template from the multiple alternative templates for
the user.

Arguments which rely on “referring source” which is attributed to Dillard would be non-persuasive per the above “bodily incorporation” argument. The asserted the references in combination. 

The Office relied on Paragraph [0245] and Figure 11 of Dillard for allegedly teaching the
recited referring source. Applicant firstly notes that even if Dillard allegedly shows a referring
source (a contention that Applicant respectfully traverses), this would not be sufficient for curing
the deficiencies of Herz. Secondly, Applicant asserts that Dillard fails to teach or suggest the
recited referring source.

Specifically, Paragraph [0245] of Dillard merely defines the term 'interaction channel' as
including means of communication such as a phone, chat, e-mail, phone number referrals,
locations, and video conferencing. Figure 11 of Dillard illustrated a web page in which clients can
post banner advertisements that are linked to offers. The page also includes ad I-frame slots, online
offers, and an ad frame (Paragraphs [0097]-[0101] of Dillard). 

The enumerated advertisements are controlled by an offer management tool, which does not manage the webpage content (Figure 11 of Dillard).

This description of Dillard with respect to a webpage including advertisements is
fundamentally different from, and unrelated to, the recited referring source, which directs a user
from a referring page associated with the referring source to the page of the content serving system,
which can display the article using multiple alternative templates.
Applicant further asserts that Dillard fails to cure the deficiency of Herz with respect to
determining, based on the referring source, a selection of a specific template from the multiple
alternative templates for the user.

Specifically, in the portions of Dillard cited by the Office, Dillard fails to relate to a
referring source from which users are referred to the web page of Figure 11, or to a determination
of a specific template for an article that can be displayed in the web page of Figure 11 using
multiple alternative templates, which is based on the referring source from which the user is
referred to the web page.
“Dillard” was asserted by the examiner to teach “referring source” which was lacking in the Herz reference. The combination is asserted as per the above bodily incorporation argument.

Applicant argues that Dillard teaches away from the claimed features, at least since Dillard
explicitly describes that the offer management tool of Dillard does not control webpage content,
in contrast to the recited feature of wherein the content serving system is capable of displaying
content in the page using multiple alternative templates ... wherein the content comprises an article.
Accordingly, Applicant respectfully asserts that the offer management tool of Dillard cannot be
used to adjust a template of an article, and cannot be interpreted as the recited content serving
system.

It is further asserted that it would not be obvious to one of ordinary skill in the art, how to
modify Herz in accordance with Dillard's teaching, and what the incentive would be for combining
their teachings. Specifically, Herz is directed to managing offers based on a profile cluster of
shoppers, in contrast to the system of Dillard, which is directed to managing advertisements
manually by an operator ( e.g., using a time interval) regardless of profiles of shoppers. Therefore,
it is not clear how a combined system would manage offers, and what added value the combination
would provide to any of the references.

As a result, the cited art fails to teach or suggest, let alone disclose, "determining, based on
the referring source, a selection of a specific template from the multiple alternative templates for
the user, wherein the specific template defines a design feature", as is explicitly claimed.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argument regarding Dillard “teaching away” is not persuasive because the combination of references are asserted together. Both are directed to internet content. In the context of “referral source” whereas 0245 teaches the literal and actual feature, 097 teaches online advertising where clicking on an advertisement will refer the user to the advertiser site. Thus applicant might not be persuasive in regards to Dillards relevance in combination with Herz.



Argument 2: Applicant respectfully submits that the combination of Herz and Dillard fails
to disclose, teach or fairly suggest 

"identifying a referring source from which a user was directed
to a page of a content serving system, wherein the user navigated to the page from a referring
page associated with the referring source, wherein the content serving system is capable of
displaying content in the page using multiple alternative templates, each template of which
comprising different design features of the page".


Specifically, Applicant respectfully asserts that the combination of Herz and Dillard fails
to teach or suggest identifying a referring source from which a user was directed to a page of a
content serving system, wherein the user navigated to the page from a referring page associated
with the referring source.


The Office acknowledged that Herz "does not explicitly disclose the referring source
element", and relied on Dillard for allegedly teaching the feature of "wherein the user navigated
to the page from a referring page associated with the referring source" 

Applicant respectfully asserts that without teaching the referring source, 
Herz cannot be used to teach an identification of the referring source, such as the recited feature of identifying a referring source from which a user was directed to a page of a content serving system.

Here, “the referring source elements” are attributed to Dillard and not Herz. Applicant is arguing the combination of references which was already addressed in argument 1. The examiner may combine relevant references under 35 USC 103(a) and a motivation was provided.


Accordingly, the rejection of this feature as allegedly being taught by Herz, is erroneous.
It is further asserted that even if Herz could allegedly be used to teach the recited
identification (a contention that Applicant respectfully traverses), the portions of Herz that were
relied upon by the Office fail to teach the recited feature.

Specifically, the Examiner relied on Paragraph [0005] of Herz for allegedly disclosing the
feature of identifying a referring source from which a user was directed to a page of a content
serving system (Page 2 of the Office Action). Conversely, Paragraph [0005] of Herz describes
accumulating profiles of shoppers by clustering the shoppers according to their demographic
characteristics and past shopping behavior. Based on a cluster of a shopper, product information
screens can be rearranged. Applicant asserts that this description of Herz is directed to presenting
offers to shoppers without the shoppers navigating to a page that presents the offers. Specifically,
Herz describes that the offers are presented to shoppers in a market, via an on-line computer
shopping system that makes such offers directly to shoppers (e.g .. see Paragraph [0004] of Herz).

It is respectfully asserted that this description of Herz with respect to presenting offers to
shoppers in a market is fundamentally different from, and unrelated to, the recited feature of
identifying a referring source from which a user was directed to a page of a content serving system,

wherein the user navigated to the page from a referring page associated with the referring source.
Accordingly, Herz fails to teach the feature of identifying a referring source from which a
user was directed to a page of a content serving system, wherein the user navigated to the page
from a referring page associated with the referring source.

Applicant respectfully asserts that Dillard cannot cure at least these deficiencies of Herz.
Specifically, Dillard fails to teach or suggest the recited referring source, or the recited
feature of identifying a referring source from which a user was directed to a page of a content
serving system, wherein the user navigated to the page from a referring page associated with the
referring source.

The Office relied on Paragraph [0245] and Figure 11 of Dillard for allegedly teaching the
recited referring source. Conversely, as discussed above, Paragraph [0245] of Dillard merely
defines the term 'interaction channel', and Figure 11 of Dillard merely illustrated a web page with
advertisements that are controlled by an offer management tool.
This description of Dillard with respect to a webpage including advertisements is
fundamentally different from, and unrelated to, the recited referring source, which directs the user
to the page of the content serving system.


On further review of “referring source” is explained in fig. 11 and relates to using banner advertising to referring users to advertising sources. The webpage links or banner ads are referring sources.


More specifically, the web page of Figure 11 of Dillard does not comprise a referring page
from which the user navigated to the page, wherein the content serving system can present an
article in the page using multiple alternative templates.

Here applicant is arguing the elements piecemeal.  Dillard teaches referring pages and Herz is asserted to teach the articles and presenting the content in alternative templates. (Herz 0251-2) 


Specifically, Dillard fails to relate to a
referring source from which users are referred to the web page of Figure 11, or to identifying such
a referring source. Additionally, the web page of Figure 11 of Dillard, or the linked advertisements
thereof, cannot be interpreted as the recited page, at least since they cannot present an article using
multiple alternative templates.

As a result, the cited art fails to teach or suggest, let alone disclose, "identifying a referring
source from which a user was directed to a page of a content serving system, wherein the user
navigated to the page from a referring page associated with the referring source", as is explicitly
claimed.

Here applicant is not persuasive because the applicant is arguing the combination of Herz and Dillard piecemeal when the Herz reference was cited for the content serving and the Dillard reference was asserted for the referral elements. 




Argument 3: Applicant respectfully submits that the combination of Herz and Dillard fails
to disclose, teach or fairly suggest "wherein the content serving system is capable of displaying
content in the page using multiple alternative templates, each template of which comprising
different design features of the page ... wherein the content comprises an article".

Here “capable of” is interpreted broadly to be a “capability” rather than a certain feature.

Here 0005 and 0251 of Herz were cited, In 0005 the problem of providing the customer with customizable sales advertising appears to disclose “templates” to personalize content… In 0251, the database of possible advertisement serve as a “template” for offering advertising to the user. In this case the advertising templates of Herz are arranged with articles from an online magazine… where various advertising are fit to the article.  Likewise the term “article” according to the broadest interpretation of applicant specification could be various literature, ie see 0028,  including articles, historical articles from the newspaper… from archives basically content of interest to the reader. Likewise in Herz 0251, the reader of a magazine, by definition known to contain articles, is provided with advertising in various formats, ie templates. Thus applicant may not be persuasive here because templates are merely forms for arranging advertising with a magazine article to customize the magazine for the reader.



It is respectfully asserted that the description of Herz with respect to re-rearranging 
advertisements that can be presented in a menu of offers, is fundamentally different from, and
unrelated to, the recited feature of the content serving system being capable of displaying an article
in the page using multiple alternative templates, each template of which comprising different
design features of the page.

Here design features of the page is argued to be directed to the article, however a magazine page with advertising and an article has design features including the article and the advertisement. The “features” are not limited to the article or the advertising and thus could be generically related to the presentation unless  a specific feature is intended.  Applicant specification in 0059 generally refers to various typefaces , etc as examples of the design features but also the position of the advertisement etc. Thus “design features” is treated broadly in view of applicant’s lack of specific “features”

It is further noted that Herz never teaches or even suggests that the on-line magazine is
capable of displaying an article using multiple alternative templates, or that the presentation of the
article can be controlled by the content serving system.
Additionally, the Office contended that "capable is a capability and is not required" (Page
9 of the Office Action).  Applicant respectfully traverses this contention, and asserts that the law
does not prohibit from claiming capabilities of a component. 

Here applicant is not precluded from claiming a capability but, without specifics the capability provides some leeway because many sites are capable of displaying content. While the capability was not ignored, it cannot be taken to be more limiting than the elements already claimed, such as templates and design features. 

Applicant respectfully submits that Dillard cannot cure at least this deficiency of Herz.


Claims 12, 19 are argued similar to claim 1 and claims 2-11, 13-18 and 20 are argued by virtue of dependency only except where a specific argument is presented.

Applicant argues the following limitation of dependent claim 
Claim 2:
"wherein the referring source is one of a traffic partner, a web site, and a search
engine".


The Examiner has cited Herz at Paragraph [0260] for allegedly teaching "wherein the
referring source is one of: a traffic partner, a web site, and a search engine".

Specifically, Paragraph [0260] of Herz, which
was relied upon by the Office, merely describes that a value of a virtual shelf space can be
appraised by cross-correlating the purchasing response of similar shoppers to an identical item
located in different shelf locations.
It is respectfully asserted that this description of Herz with respect to appraising a value of
a virtual shelf space is fundamentally different from, and unrelated to, the recited feature of
wherein the referring source from which the user was directed to the page of a content serving
system is one of a traffic partner, a web site, and a search engine.

Here applicant is not persuasive because “or” is a choice, only one of the three elements is required. Herz is describing in cited 0260 a search engine, and websites where shoppers are linked or referred to merchants. 

On review of the applicant specification “referral source” is not directly supported though it appears that applicant specification supports advertising by paying for traffic from a web page. However, the term referring source is not “limited” to a specific definition, thus referring might be merely directing the user to a website which Herz appears to satisfy. Applicant should consider limiting referral source to a paid referral for example to distinguish from the citation.



applicant argues the following limitation of dependent Claim 6: "wherein the specific template replaces a previous template that was previously used to display the content".

The Examiner has cited Herz at Paragraph [0251] for allegedly teaching this feature.
Conversely, Paragraph [0251] of Herz merely describes using data collected on-line to improve
sales to off-line shoppers, by noting what prices, promotions and layouts work well in general or
for specific demographic groups.

It is not clear how this description of Herz relates to the recited specific template, or to a
previous template for displaying the article that is replaced by the determined specific template.

It is respectfully asserted that Dillard cannot cure at least this deficiency of Herz.
As a result, the cited art fails to teach or suggest, let alone disclose, "wherein the specific
template replaces a previous template that was previously used to display the content", as is
explicitly claimed.

Here it is noted that on review applicant specification does not specifically use the terms specific template and previous template but, the support appears to be 0088-0092 of applicant spec where templates are chose based on various criteria, thus a template may replace another template… “specific” has limited meaning because any template could be specific. 

Herz likewise provides choices of advertising to the reader. The format will vary according to what advertising is the most profitable. One template replaces another template when presenting advertising in the most persuasive format. Applicant defines template in 088 to be design features of the advertising….. In 00252 the system provides offers to the shopper choosing versions that will maximize profit… each version being different including sizes 0255.  In conclusion, applicant is not persuasive.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
Conferees:
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        
/Vincent Millin/
Appeal practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.